Citation Nr: 0016019	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-02 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for headaches secondary 
to a head injury.

3. Entitlement to service connection for brain damage.

4. Entitlement to service connection for blurred vision.

5. Entitlement to service connection for dental trauma for 
treatment purposes.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had three periods of active service from 
February 1963 to March 1973.  Service in Vietnam is indicated 
by the record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Houston, Texas,  Department of Veterans Affairs (VA) Regional 
Office (RO).  In addition to the disabilities presently at 
issue, the RO denied the appellant non-service-connected 
pension benefits and entitlement to service connection for 
tinnitus.  Following receipt of the appellant's notice of 
disagreement, service connection for tinnitus and non-
service-connected pension benefits were granted by rating 
decision dated in September 1998.  The appellant later noted 
his disagreement as to the effective date of the latter 
benefit.  By rating decision dated in June 1999, the 
appellant was granted an earlier effective date for non-
service-connected pension benefits, and the appellant has not 
further contested that matter.  The Board therefore believes 
that the only issues currently on appeal are those listed on 
the first page of this decision.


FINDINGS OF FACT

1. Competent medical evidence of a diagnosis of PTSD, a 
headache disorder, brain damage, and a dental injury has 
not been obtained.  

2. The appellant's vision disorder is refractive error of the 
eye.




CONCLUSION OF LAW

The appellant's claims of entitlement to service connection 
for PTSD, a headache disorder, brain damage, a vision 
disorder, and a dental injury are not well grounded. 
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant in essence contends that he has the claimed 
disorders as a result of incidents experienced during his 
military service.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  

With this requirement of law, and in light of the appellant's 
contentions, the Board will first review the generally 
applicable law pertinent to all of the appellant's claims.  
The Board will then provide a brief factual review of 
evidence of record as found in the appellant's claims folder, 
review the law particularly applicable to each of the 
appellant's claims, and then conduct its analysis.  

Relevant law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 1991).  The resolution of 
this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. 
§ 3.303(a); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

Notwithstanding the lack of a diagnosis of a disorder during 
service, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Well-Grounded Claim Requirement/Duty to Assist/Standard 
of Proof

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  The claim "need not be 
conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).   It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In order for a claim of entitlement to service connection to 
be well grounded, there must have been presented competent 
evidence of a current disability; a disease or injury which 
was incurred in service, and a nexus between the disease or 
injury and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996)(table); see Watai v. Brown, 9 Vet. App. 441, 443 
(1996).  In ascertaining whether a claim is well grounded, 
the truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

It is now well-established that the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski,  3 Vet. 
App. 223 (1992).  Absent a currently manifested disability, 
the claim is not plausible and is therefore not well 
grounded.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).   

Additional law and regulations will be discussed where 
appropriate below.

Entitlement to service connection for PTSD

Factual Background

The appellant's service medical records are devoid of any 
mention of any psychiatric or psychological diagnoses, 
symptoms, or complaints.  In a February 1973 pre-separation 
physical examination, the appellant's psychiatric condition 
was noted to be normal.  The appellant denied having 
depression or excessive worry and nervous trouble of any 
sort.  

The appellant's claim arose by statement received in August 
1997.  He alleged that he had numerous periods of sleepless 
nights, nightmares and startle reaction.  He requested that 
he undergo a VA psychiatric examination.  

By letter dated in October 1997, the appellant was requested 
to provide clarifying information with regard to his claimed 
psychiatric disorder.  In substance, he was requested to 
provide the dates and places of those experiences he found to 
be most upsetting during the course of his military service, 
as well as the names of physicians who had treated him for 
any emotional or psychiatric problems.  

In November 1997, the appellant reported that a private 
hospital and H.C.W., M.D. had provided him treatment.  The 
appellant did not provide a list of his claimed stressors.  
Records from the private hospital, as authored by Dr. H.C.W. 
and other physicians, reflect that the appellant was treated 
for a variety of cardiovascular and gastrointestinal 
disorders.  Psychiatric problems were not mentioned.

During the course of development of the appellant's claim, 
his military record of personnel assignments was obtained.  
It reflects that during his initial period of service from 
February 1963 to February 1965, the appellant served as an 
infantryman, and was assigned to United States Army Europe.  
Upon the appellant's reenlistment in June 1965, he was 
trained as a construction machinery operator and served in 
Fort Leonard Wood, Missouri.  The appellant thereafter served 
in Vietnam from May 1968 to May 1969 and from July 1971 to 
April 1972.  As to these two tours of duty, the appellant's 
record of assignments reflects that he served as a loader and 
wrecker operator during his first tour, and as a clerk typist 
during his second tour of duty. 

In due course of his appeal, the appellant was again 
requested to provide substantiating information as to his 
claimed stressors and supporting medical evidence by letter 
dated in April 1999.  As of July 30, 1999, the appellant had 
not responded to the RO's inquiry.  

Applicable Law

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (1999); see also Cohen v. Brown, 10 Vet. App. 128, 
136-137 (1997).; 38 C.F.R. § 4.125 (1999).  

Analysis

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Having carefully reviewed all evidence of record 
proffered in support of the appellant's claim and presumed it 
credible, the Board finds that the appellant has not 
submitted a well-grounded claim of service connection for 
PTSD.  

The record shows no medical diagnosis of any psychiatric 
disorder at any time.  Accordingly, the first Caluza prong is 
not met.  The second Caluza prong is also not met, because 
there is no evidence of psychiatric problems in service, nor 
is there evidence of PTSD stressors in service.  As noted 
above, the appellant was afforded the opportunity to provide 
specific stressors and he did not do so.  Finally there is no 
medical nexus evidence, so the third Caluza prong is not met.

Traced to its source, the only evidence suggesting that the 
appellant has PTSD is his own opinion.  It is now well-
established that the appellant, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Clarkson 
v. Brown, 4 Vet. App. 565, 567 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

The Board has examined all evidence of record with a view 
towards determining whether the appellant has notified VA of 
the possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information.  See Beausoleil v. Brown, 8 Vet. App. 459, 464-
465 (1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995); 
see also generally Stuckey v. West, 13 Vet. App. 163, 175 
(1999).

In short, for the reasons and bases set out above, the Board 
concludes that the appellant's claim is not well grounded.  
The benefits sought on appeal are accordingly denied.

Additional comment

The record indicates that the appellant has continually 
requested that he undergo a VA psychiatric examination.  
However, the absence of a competently rendered medical 
diagnosis of PTSD renders the appellant's claim not well 
grounded.  It is well-settled law that in this circumstance, 
the appellant is not, as a matter of law, entitled to VA's 
assistance in the development of his claim.   In this case, 
therefore, there is no duty to assist the appellant in the 
absence of a well-grounded claim. Moreover, VA's duty to 
assist as interpreted by the Court is circumscribed and 
appears to apply to evidence which may exist and which has 
not been obtained.  See Counts v. Brown, 6 Vet. App. 473, 
478-9 (1994).  By way of contrast, the appellant wishes VA to 
provide evidence which admittedly does not now exist.  As the 
Court has stated: "The VA's . . . . 'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).

The Court has underscored that if the VA volunteers 
assistance in developing facts pertinent to a claim that is 
not well grounded, such action raises "grave questions of due 
process . . . if there is apparent disparate treatment 
between claimants," between those who have met their initial 
burden of presenting a well grounded claim and those who have 
not.  See Grisvois v. Brown, 6 Vet. App. 136, 140 (1994); see 
also, in general, Morton v. West, 12 Vet. App. 477 (1999)..

Entitlement to service connection for headaches secondary to 
a head injury.

Entitlement to service connection for brain damage.

Because the evidence relied upon by the appellant with regard 
to these claims is generally the same, the Board will briefly 
review the evidence and analyze both claims in a single 
section.    

Factual Background

The appellant's service medical records reveal treatment for 
headaches beginning in May 1966.  He then reported that he 
had "splitting headaches" over the right eye, and that they 
were always in the same location.  The diagnostic impression 
was that the headaches were of vascular origin.  A June 1966 
radiographic study detected no cranial abnormalities.  In 
August 1966, the appellant was treated for periodic headaches 
over his right eye, which he reported began approximately 9 
to 10 months earlier.  

In January 1967, the appellant was reported to have a right 
temporal headache, after sustaining an unspecified trauma the 
month previously.  Electroencephalographic testing resulted 
in normal findings with regard to waking, sustained light 
sleep and hyperventilation.  In February 1968, the appellant 
complained of chronic frontal headaches.  In November 1968, 
the appellant was treated for an episode of a unilateral 
headache.  A diagnostic impression was that the appellant 
then had a migraine headache.  At the time of his February 
1973 separation medical examination, neurological system was 
noted to be normal.  The appellant then denied having 
frequent or severe headaches and dizziness or fainting 
spells.  The report of the appellant's separation physical 
examination reflects no complaints, symptoms, or diagnoses of 
any recurrent headache disorder or symptoms that were 
attributable to any trauma of the head. 

In May 1991, the appellant was treated by a private hospital 
for various injuries after he was found lying on a pavement 
while intoxicated.  It was noted that the appellant had 
abrasions and contusions of the scalp, particularly on the 
left occipital region.  Radiographic examination of the skull 
revealed no fractures.  Computerized tomographic study noted 
areas of increased attenuation involving the right side of 
the posterior fossa.  The ventricles were noted to be of 
normal size and appeared to be symmetric.  He was diagnosed 
to have sustained a subarachnoid hemorrhage.
There is no mention of the appellant's military service 
contained in the medical reports pertaining to this 
treatment.

Analysis

As is noted above, it is the appellant's burden alone to 
submit evidence of a well-grounded claim.  Reiterating, he 
must proffer competent evidence of a current disability; a 
disease or injury which was incurred in service, and a nexus 
between the disease or injury and the current disability.  
Caluza, 7 Vet. App. at 506.

Having carefully considered all evidence of record and 
presumed it credible at this predicate stage, the Board finds 
the appellant's claims are not well grounded.  There is no 
current diagnosis of either a headache disorder or residuals 
of a brain injury.  
In particular, the appellant has not been diagnosed to have a 
recurrent headache disorder, or brain injury of any kind that 
results in a disability.  In the absence of a current medical 
diagnosis, the claim is not well grounded.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The first Caluza 
prong is not met.

As to his claimed headache disorder, the record reflects that 
the appellant was treated in service for headaches of both a 
vascular and migraine etiology.  The second Caluza prong is 
arguably met.  There is no evidence of a brain injury in 
service, and the second Caluza prong is not met as to that 
issue.

With respect to the third Caluza prong, medical nexus 
evidence, none is of record.  
Although the appellant proffers that he is disabled by an 
headache disorder and an unspecified brain injury, he is not 
qualified to render a medical opinion or engage in self-
diagnosis.  See Espiritu, 2 Vet. App. at 494-5.  

In short, for the reasons stated above, the appellant's claim 
is patently not plausible, and therefore not well grounded.  
The claim is therefore denied.

Additional comment

The Board emphasizes that although it must review the entire 
record on appeal, see 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 3.303(a), it has not taken into consideration in its well 
groundedness analysis the record of treatment afforded to the 
appellant for head injuries sustained in an accident in May 
1991, many years after service.  Applicable law mandates that 
only evidence proffered in support of a claim is to be 
considered in the predicate stage of determining its well-
grounded status.  Cf. Jones (Stephen) v. West, 12 Vet. App. 
383 (1999).   

Entitlement to service connection for blurred vision.

Factual Background 

In June 1969, the appellant was treated for an episode of 
conjunctivitis of the left eye.  At the time of his February 
1973 separation medical examination, the appellant's distant 
vision was noted to be 20/20.  The appellant denied wearing 
glasses or contact lenses.  

In March 1995, the appellant underwent a VA vision 
examination.  He reported that he had problems seeing without 
the use of eyeglasses.  He reported that with eyewear, he was 
satisfied with both near and distant vision.  It was noted 
that the appellant's past ocular history was negative for 
trauma or any surgery.  He was diagnosed to have refractive 
error and early cataracts that were noted to be "visually 
insignificant."   The report of the examination is devoid of 
any mention of the appellant's military service.  

Applicable Law

Congenital or developmental defects such as refractive error 
of the eyes are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

Analysis

The appellant is requesting service connection for a 
refractive error of the eye.  However, congenital or 
developmental defects such as refractive error of the eyes 
are not diseases or injuries for the purposes of service 
connection.  38 C.F.R. §§ 3.303(c), 4.9 (1998); Winn, 8 Vet. 
App. at 516.  

Because the appellant does not have a disease for the 
purposes of service connection, his claim for blurred vision 
is not well grounded and it is denied.  

Entitlement to service connection for dental trauma for 
treatment purposes.

Factual Background

The appellant's service medical records reflect that upon his 
enlistment in February 1963, his numbers 1, 6, 32 and 19 
teeth were noted to be missing.  At the time of his February 
1973 separation medical examination, the appellant denied 
having severe tooth or gum trouble.  The service medical 
records are devoid of any mention of dental trauma.  

Applicable Law

Service connection will be granted for a disease or injury of 
the individual teeth and investing tissues, shown by the 
evidence to have been incurred in or aggravated by service.  
As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma.  See 38 C.F.R. § 
3.381(b) (1999); compare 38 C.F.R. § 3.381 (a) (1998).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
otherwise provided by applicable regulation.  38 C.F.R. § 
3.381(a) (1999).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c) (1999).

The significance of a finding that a dental condition is due 
to in-service trauma is that the veteran may be authorized to 
receive any VA dental care indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 C.F.R. § 17.161(c) (formerly § 
17.123(c), commonly referred to as Class II(a) eligibility.  
For the purposes of determining whether a veteran has Class 
II(a) eligibility for dental care under 38 C.F.R. § 
17.161(c), the term "service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service, including tooth extraction.  See VAOPGCPREC 
5-97, 62 Fed. Reg. 15566 (1997).  The Board is bound by this 
opinion.  See 38 U.S.C.A. § 7104(c).

The statutory presumption of soundness of condition at the 
time of entrance into active service, see 38 U.S.C.A. § 1111,  
will not be applicable in cases of dental conditions not 
disabling to a compensable degree.  Each missing or defective 
tooth and each disease of the investing tissues will be 
considered separately in determining service connection. 38 
C.F.R. § 3.381.  A separate rating is required for dental 
trauma, even if service connection has been granted for 
numerous teeth.  38 C.F.R. § 3.381(e).  A veteran is entitled 
to outpatient dental services and treatment, and related 
dental appliances, as often as may be found necessary, and 
regardless of when his application was filed, if his service-
connected dental condition is due to combat wounds or other 
service trauma, known as "Class II(a)" VA dental benefits.  
38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(c).


Analysis

The appellant is seeking service connection for an 
unspecified dental or upper jaw disability, which he claims 
he incurred during a physical training when another soldier 
struck him in the face with his elbow.  See his statement, 
received in August 1997.  Thus construed, the appellant's 
claim is based upon asserted dental trauma.  

Reiterating the well-established law that is set forth above, 
absent the appellant's submission of evidence suggestive of a 
present disability, there is no valid claim presented.  
Brammer and Rabideau, supra.  The appellant has not proffered 
any evidence of a current dental disorder, and his service 
medical records are devoid of any mention of any dental 
trauma sustained during the course of physical training as he 
reported.  There is no medical nexus evidence of record.  
Thus, all three Caluza prongs have not been met as to this 
issue.

For the reasons and bases stated above, the appellant's claim 
is not well grounded and it is denied.  

Final comments

Because the appellant's claims for service connection are not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to those claims.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); see also Morton, supra.  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  
The Court has held that the obligation exists only in the 
limited circumstances where the claimant has referenced other 
known and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  VA is not on notice of any other known and 
existing evidence which would render the appellant claims 
well grounded.  This decision further serves to inform the 
appellant of the type of evidence he must, at a minimum, 
present in order to make his claims well grounded.


ORDER

A well-grounded claim not having been presented, service 
connection for PTSD is denied.

A well-grounded claim not having been presented, service 
connection for headaches is denied.

A well-grounded claim not having been presented, service 
connection for brain damage is denied.

A well-grounded claim not having been presented, service 
connection for blurred vision is denied.

A well-grounded claim not having been presented, service 
connection for dental trauma for treatment purposes is 
denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 


